DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/26/2022 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Allowable Subject Matter
4.	Claims 1-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	The prior art teaches providing a lens blur correction unit and camera body blur correction unit and using these units in combination to correct a detected shake. However, the prior art fails to disclose the specific limitations as follows. 
7. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a first image blur correction amount calculation unit configured to calculate, based on shake information from first shake detection unit that has been obtained by the obtainment unit, image blur correction amounts that respectively correspond to partial images 

8. 	Claims 2-16 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 17, the prior art does not teach or fairly suggest “…a shake detection unit configured to detect a shake based on the plurality of images; a plurality of image blur correction amount obtainment units including a first blur correction amount obtainment unit configured to obtain, based on shake information obtained from a 

10. 	Regarding claim 18, the prior art does not teach or fairly suggest “…calculating an image blur correction amount of a captured image based on the shake information obtained from the plurality of shake detection units; and controlling the obtaining so that shake information from at least one of the plurality of shake detection units is obtained in correspondence with each one of a plurality of continuous captured images, and so that an image for which corresponding shake information from first shake detection unit among the plurality of shake detection units cannot be obtained, and an image for which corresponding shake information from second shake detection unit there 

11. 	Regarding claim 19, the prior art does not teach or fairly suggest “…obtaining a plurality of image blur correction amounts including firstly obtaining, based on shake information obtained from a mounted lens apparatus through communication, image blur correction amounts that respectively correspond to partial images included among the plurality of continuous images, and secondly obtaining, based on a detection result of the shake detection unit and on the shake information obtained through the communication, image blur correction amounts that respectively correspond to partial images included among the plurality of continuous images with use of a method different from a method used by the first image blur correction amount obtainment unit; and performing image blur correction with respect to the plurality of continuous images based on image blur correction amounts obtained by the obtaining, wherein at least one of the plurality of image blur correction amount obtaining obtains the blur correction amounts respectively in correspondence with the plurality of continuous images…” and used in combination with all of the other limitations of claim 19.

12. 	Regarding claim 20, the prior art does not teach or fairly suggest “…calculating an image blur correction amount of a captured image based on the shake information obtained from the plurality of shake detection units; and controlling the obtaining so that shake information from at least one of the plurality of shake detection units is obtained in correspondence with each one of a plurality of continuous captured images, and so 

13. 	Regarding claim 21, the prior art does not teach or fairly suggest “…obtaining a plurality of image blur correction amounts including firstly obtaining, based on shake information obtained from a mounted lens apparatus through communication, image blur correction amounts that respectively correspond to partial images included among the plurality of continuous images, and secondly obtaining, based on a detection result of the shake detection unit and on the shake information obtained through the communication, image blur correction amounts that respectively correspond to partial images included among the plurality of continuous images with use of a method different from a method used by the first image blur correction amount obtainment unit; and performing image blur correction with respect to the plurality of continuous images based on image blur correction amounts obtained by the obtaining,
wherein at least one of the plurality of image blur correction amount obtaining obtains the blur correction amounts respectively in correspondence with the plurality of continuous images…” and used in combination with all of the other limitations of claim 21.

. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Takeuchi (US-PGPUB 2020/0177816) discloses a process of determining whether to correct a detection signal of the shake detection unit of the interchangeable lens or the detection signal of the shake detection unit of the body unit
 	Takeuchi (US-PGPUB 2020/0154051) discloses a first adder calculates the difference value between the shake amount detected by the lens-side shake detection unit and the shake amount detected by the camera-side shake detection unit. Then, the position correction controller calculates the position correction amount from said difference value of the shake amount, and inputs the calculated position correction amount to another adder to correct the image. 
 	Miyazawa (US-PGPUB 2018/0103207) discloses in a scenario where no subject vector has been detected, the lens control unit switches the control of the shift lens to the camera shake correction control.  	
 	Miyahara (US-PGPUB 2017/0353667) discloses the converted data is transferred to the electrical image stabilization control unit via the camera communication control unit and the lens communication control unit. The electrical 
 	Ikeda (US-PGPUB 2017/0251147) discloses if the user operates the image shake correction switch and selects the image shake correction to be ON, the lens system control unit or the camera system control unit provides an instruction to the optical image shake correction control unit or the electronic image shake correction control unit to perform image shake correction operation. Each image shake control unit controls image shake correction until an instruction to turn off the image shake correction is provided.

Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/23/2022